DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (US 2019/0326042 A1).
RE claim 1, Takagi teaches a rotor 20 of a rotary electric machine 100 (Fig.5), comprising: a substantially annular rotor core 22 having a plurality of magnet insertion holes 24 arranged along a circumferential direction; and a plurality of permanent magnets 10 inserted into the plurality of magnet insertion holes 24, wherein a magnet insertion hole 24 of the plurality of magnet insertion holes 35 has an inner diameter side wall surface extending in the circumferential direction on a radially inner side and an outer diameter side wall surface extending in the circumferential direction on a radially outer side relative to the inner diameter side wall surface (Fig.5), wherein a permanent magnet 10 of the plurality of permanent magnets 10 has an inner diameter surface facing the inner diameter side wall surface of the magnet insertion hole and an outer diameter surface facing the outer diameter side wall surface of the magnet insertion hole, 24 (Fig.5) wherein the rotor 20 further comprises: a foam adhesive sheet 4 provided at least either between the inner diameter surface of the permanent magnet 10 and the inner diameter side wall surface of the magnet insertion hole 24 or between the outer diameter surface of the permanent magnet and the outer diameter side wall surface of the magnet insertion hole 24 (see Fig.6 for foam sheet 4 disposed on direction Y which is the outer surface of magnet 10. Further, see Fig.8 and ¶ 53 for both front and back of magnet can be covered with the adhesive layer), the foam adhesive sheet 4 including a foam layer 8 and an adhesive layer 6 stacked in a radial direction (Fig.6), wherein the foam layer 8 is closely fixed to the permanent magnet 2 (see Fig.6 for plural foam agent fixed to magnet 2), wherein the adhesive layer 6 faces the magnet insertion hole 24, and wherein the foam layer 8 is foamed (¶ 49, 50), the adhesive layer 6 closely contacts with the magnet insertion hole 24, and the permanent magnet 10 is fixed to the magnet insertion hole 24 (see Figs. 6-8).

RE claim 3/1, Takagi teaches in a region where the form adhesive sheet 4 is disposed, a distance between the permanent magnet 10 and the magnet insertion hole 24 is substantially constant (see Fig.8).

RE claim 4/1, Takagi teaches the foam adhesive sheet 4 is disposed between the outer diameter surface of the permanent magnet 2 and the outer diameter side wall surface of the magnet insertion hole 24 (see Fig.8 and ¶ 53 for both front and back of magnet can be covered with the adhesive layer).

RE claim 5, Takagi teaches a permanent magnet assembly 10 comprising: a permanent magnet 2 (Figs.5-8); and a foam adhesive sheet 4 closely fixed to at least one side surface of the permanent magnet 10, wherein the permanent magnet assembly 10 is inserted into a magnet insertion hole 24 formed in a substantially annular rotor core 22, and wherein the foam adhesive sheet 4 includes a foam layer 8 and an adhesive layer 6 stacked with each other, and the foam layer 8 is closely fixed to the permanent magnet 2 (see Figs.6-8).

RE claim 7, Takagi teaches a method for manufacturing a rotor 20 of a rotary electric machine 100 (Figs.5-8), the rotor 20 including: a substantially annular rotor core 22 having a plurality of magnet insertion holes 24 arranged along a circumferential direction; and a plurality of permanent magnets 10 inserted into the plurality of magnet insertion holes 24, a magnet insertion hole 24 of the plurality of magnet insertion holes 24 having an inner diameter side wall surface extending in the circumferential direction on a radially inner side and an outer diameter side wall surface extending in the circumferential direction on a radially outer side relative to the inner diameter side wall surface, a permanent magnet 10 of the permanent magnets 10 having an inner diameter surface facing the inner diameter side wall surface of the magnet insertion hole 24 and an outer diameter surface facing the outer diameter side wall surface of the magnet insertion hole 24, the method comprising: a permanent magnet assembly 10 forming step in which a foam adhesive sheet 4 is closely fixed to at least one of the inner diameter surface and the outer diameter surface of the permanent magnet 10 (see Fig.6) to form a permanent magnet assembly 10, the foam adhesive sheet 4 including a foam layer 8 and an adhesive layer 6 stacked in a radial direction (Fig.6); a permanent magnet assembly inserting step in which the permanent magnet assembly 10 is inserted into the magnet insertion hole 24 (Figs.6-8); and a permanent magnet fixing step in which the permanent magnet is fixed to the magnet insertion hole 24 by foaming the foam layer 8 (see ¶ 49) of the permanent magnet assembly 10 inserted into the magnet insertion hole 24, wherein in the permanent magnet assembly forming step, the foam adhesive sheet 6 is closely fixed to the permanent magnet 10 so that the foam layer 8 is closely fixed to the permanent magnet 10 (Fig.6), wherein in the permanent magnet assembly inserting step, the permanent magnet assembly 10 is inserted into the magnet insertion hole 24 so that the adhesive layer 6 faces the magnet insertion hole 24, and wherein in the permanent magnet fixing step, the foam layer 8 is foamed by heating the permanent magnet assembly 10 (¶ 49, 50) inserted into the magnet insertion hole 24, the adhesive layer 6 closely contacts with the magnet insertion hole 24, and thereby the permanent magnet 10 is fixed to the magnet insertion hole 24 (Figs.6-8).

RE claim 9/7, Takagi teaches in a region where the foam adhesive sheet 4 is disposed, a distance between the permanent magnet 10 and the magnet insertion hole 24 is substantially constant after the permanent magnet fixing step (Fig.8).

RE claim 10/7, Takagi teaches in the permanent magnet assembly forming step, the foam adhesive sheet 4 is closely fixed to the outer diameter surface of the permanent magnet 10, and wherein in the permanent magnet assembly inserting step, the permanent magnet assembly 10 is inserted into the magnet insertion hole 24 so that the adhesive layer faces the outer diameter side wall surface of the magnet insertion hole 24 (see Fig.8 and ¶ 53 for both front and back of magnet can be covered with the adhesive layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2019/0326042 A1) in view of Pigott et al. (US 20030041956 A1).
RE claim 2/1, Takagi has been discussed above. Takagi does not teach the adhesive layer before heating has a smaller friction coefficient between the adhesive layer and the magnet insertion hole as compared with a friction coefficient of the adhesive layer after heating.
However, it is noted that Takagi disclosed the same process of heating the adhesive as disclosed in ¶ 47.
Pigott evidenced that it is necessary for adhesive to have a small first friction coefficient in which the friction coefficient increase and become greater than the first friction coefficient (see claim 21 and ¶ 34), such properties of adhesive is ideal for anti-skids purpose (¶ 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takagi by having the adhesive layer before heating has a smaller friction coefficient between the adhesive layer and the magnet insertion hole as compared with a friction coefficient of the adhesive layer after heating, as evidenced by Pigott, for creating adhesive with anti-skids purpose which can improve adhesion in the magnet slots. 

Claims 6/5 and 8/7 are rejected for similar reason as claim 2/1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834